UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1636


JUAN GUILLERMO ACEVEDO CALLE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 29, 2015               Decided:   April 2, 2015


Before KING and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Astrid Lockwood, LOCKWOOD IMMIGRATION, Fond du Lac, Wisconsin,
for Petitioner.    Joyce R. Branda, Acting Assistant Attorney
General, Terri J. Scadron, Assistant Director, Kathryn L.
DeAngelis, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Guillermo Acevedo Calle, a native and citizen of

Colombia, petitions for review of the order of the Board of

Immigration      Appeals       (“Board”)         dismissing        his   appeal        from    the

immigration judge’s (“IJ”) order denying his application for a

waiver under 8 U.S.C. § 1186a(c)(4) (2012).                                  Because we are

without jurisdiction, we dismiss.

            Under 8 U.S.C. § 1186a(a), (c), and (d)(2) (2012), an

alien married to a United States citizen may be granted a two-

year    period    of    conditional         lawful          permanent    resident       status.

During the ninety-day period before the two-year anniversary of

the alien having been granted the conditional lawful permanent

resident    status,      the     married         couple        must   file    a   Form       I-751

petition    requesting         removal          of    the     conditional     basis      of   the

alien’s     lawful        permanent             resident         status.           8     U.S.C.

§ 1186a(c)(1),         (d)(2);       8    C.F.R.       § 1216.2(b)       (2014).         If   the

marriage was entered into in good faith but the spouse refuses

to     participate       in     the       petition          seeking      removal        of    the

conditional status because, for instance, the marriage ended in

divorce,    the    alien       may       file    the     petition       alone     and   seek    a

hardship waiver of the joint filing requirement under 8 U.S.C.

§ 1186a(c)(4).           See     also       8        C.F.R.     §§ 1216.4(a)(1),         1216.5

(2014).



                                                 2
              Under § 1186a(c)(4), the Secretary of the Department

of Homeland Security (“Secretary”) has the discretion to waive

the    joint-filing           requirement          if        the    alien          demonstrates:

(1) extreme hardship upon removal; (2) the qualifying marriage

was entered into in good faith but was terminated and the alien

is not at fault in failing to jointly file; or (3) the marriage

was    entered   into     in       good    faith       and    during         the   marriage   the

spouse or child was battered or treated with extreme cruelty by

the spouse and the alien was not at fault in failing to meet the

requirements of the statute.                 If the alien’s petition is denied,

the conditional lawful permanent resident status is terminated

and     the      alien        is      removable              pursuant         to     8    U.S.C.

§ 1227(a)(1)(D)(i) (2012).

              While there is no direct appeal from the Secretary’s

decision, the alien may seek review in removal proceedings.                                     8

C.F.R. § 216.5(f) (2014).                  If the alien does seek review, the

burden is on the alien to establish his eligibility for a waiver

of the joint-filing requirement.                       8 U.S.C. § 1186a(c)(4).                The

Secretary      retains        discretion          to     grant          or    deny    a   waiver

application,      and     “[t]he          determination            of    what      evidence    is

credible and the weight to be given that evidence is within the

sole    discretion       of    the    Secretary         of     Homeland        Security.”       8

U.S.C. § 1186a(c)(4)(D) (emphasis added).



                                              3
            Under   8    U.S.C.     §   1252(a)(2)(B)(ii)           (2012),        we    lack

jurisdiction   to     review    “any     other    decision        or     action     of    the

Attorney    General      or   the     Secretary    of   Homeland            Security      the

authority for which is specified under this subchapter to be in

the   discretion    of    the   Attorney      General        or    the      Secretary     of

Homeland    Security.”          Id.       Judicial      review         is    limited       to

constitutional      claims      or      questions       of        law.         8    U.S.C.

§ 1252(a)(2)(D).

            The Board found that there was no clear error in the

IJ’s adverse credibility determination or its finding that Calle

did not offer sufficient documentation supporting his claim that

his marriage was bona fide.             Calle now challenges both of these

findings.     But because Calle is challenging findings that are

committed to the sole discretion of the Secretary and he does

not raise a constitutional claim or a question of law, we are

without jurisdiction.           See Boadi v. Holder, 706 F.3d 854, 860

(7th Cir. 2013); Iliev v. Holder, 613 F.3d 1019, 1027-28 (10th

Cir. 2010); Contreras–Salinas v. Holder, 585 F.3d 710, 713–15

(2d Cir. 2009); Suvorov v. Gonzales, 441 F.3d 618, 622 (8th Cir.

2006).

            Accordingly, we dismiss the petition for review.                              We

dispense    with    oral      argument     because      the        facts      and       legal




                                          4
contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                        PETITION DISMISSED